Citation Nr: 0624511	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  06-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a widow of the veteran who served on active 
duty from July 1966 to March 1968.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by the Denver Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, in pertinent, 
denied service connection for the cause of the veteran's 
death, and denied entitlement to accrued benefits and DIC 
benefits under 38 U.S.C.A. § 1318 (The rating decision 
granted entitlement to Dependents' Educational Benefits.).  
In February 2006, the appellant requested a videoconference 
hearing.  In June 2006, the appellant indicated that she 
wished to postpone her videoconference hearing request so 
that she could obtain additional evidence with regard to her 
claim for service connection for the cause of the veteran's 
death.     

In her May 2005 Notice of Disagreement, the appellant noted a 
pay discrepancy in the amount of $65.00 per month in which 
she claims should be paid to her.  This matter is referred to 
the RO/AMC for proper action.  

The issue entitlement to service connection for service 
connection for the cause of the veteran's death is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have a claim pending with VA when he 
died.

2.  There is no current allegation of clear and unmistakable 
error in any prior decision regarding the evaluations 
assigned for any of the veteran's service connected 
disabilities or the effective date assigned (August 27, 1998) 
for total evaluation based on individual employability 
(TDIU).


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005).

2.  The legal requirements for establishing entitlement to 
DIC under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The only issues being currently decided by the Board is 
whether the claimant met the legal requirements for obtaining 
accrued and DIC benefits.  Determining whether the appellant 
qualifies for accrued and DIC benefits is outlined by statute 
and regulation, in this case, as explained below, the Board's 
review is limited to interpretation of the pertinent law and 
regulations.  The Court has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000)

Regardless, the appellant has been advised of VA's duties to 
notify and assist in the development of her claims and 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist her.  In 
a letter dated in February 2005 (prior to the rating on 
appeal), the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claims; of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The February 2005 correspondence included 
content complying notice by specifically advising the 
appellant to submit "any evidence in [her] possession that 
pertains to [her] claim[s]."  

And while the appellant was not notified of the effective 
date of an award in regards to the claim for accrued and DIC 
benefits (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), she is not prejudiced by lack of such notice since 
the Board concludes below that there is a preponderance of 
the evidence against the claim any questions as to the 
appropriate effective date to be assigned are rendered moot.   

The veteran is not prejudiced by the Board's review of the 
matter on the merits.  See Conway v. Principi,  6 Vet. App. 
226 (1994).  

III.  Facts, Criteria, and Analysis

A.  Accrued Benefits

The record reflects that a May 1999 rating decision increased 
the rating for posttraumatic stress disorder (PTSD) to 30 
percent, and continued the following ratings: 60 percent for 
amputation of the left arm below the elbow, 30 percent for 
fracture of the right tibia, 20 percent for reflex 
sympathetic dystrophy of the right lower extremity, 0 percent 
for shell fragment wound with left mandibular fracture, 
0 percent for shell fragment wound to the face, 0 percent for 
scars on bilateral thighs, 0 percent scar on the left chest 
wall, and 0 percent for gunshot wound of the left upper arm.  
The combined rating was 90 percent.  At the same time 
entitlement to a TDIU was established effective August 27, 
1998 and entitlement to Dependent's Educational Assistance 
under U.S.C. C Chapter 35 was granted.  The veteran was 
notified of this decision by letter in June 1999.  He did not 
appeal the May 1999 rating decision, and it became final. See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.

The evidence shows that the veteran died in January 2005.  
The file reflects that there were no service connection 
claims, claims for an increased rating, or claim for an 
earlier effective date of TDIU pending at the time of his 
death.

An application for accrued benefits must be filed within one 
year after the date of death.  In Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  The Federal 
Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application. Id. at 
1300.  

Here, the appellant filed her application for accrued 
benefits within one year of the veteran's death.  However, as 
the claims file is absent any evidence that the decedent had 
a claim pending for any VA benefit at the time of his death, 
the appellant is not legally entitled to accrued benefits. 38 
C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  The law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue; the appellant's claim must be denied because 
of the absence of legal merit or entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service; or the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. 
§ 3.22(a) (2005).  Under VA regulations the term "entitled to 
receive" means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. §  5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
CUE in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; (4) The 
veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) VA was withholding payments under 38 U.S.C.A. 
§ 5308 but determines that benefits were payable under 
38 U.S.C.A. § 5309.totally disabling for a continuous period 
of not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability. 38 U.S.C.A. § 1318 (West 2002) 
38 C.F.R. § 3.22(b) (2005).

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.

The late veteran served in combat in the Vietnam Conflict.  
His service records indicate that he was not a prisoner of 
war.  It appears that he was medically discharged under 
honorable conditions from active duty in March 1968.  He died 
in January 2005, approximately 37 years following his 
discharge from active service, and he was not receiving or 
entitled to receive compensation at the 100 percent rate for 
the 10-year period immediately preceding his death.  There 
has been no allegation of clear and unmistakable error in any 
prior decision regarding the ratings assigned for the 
veteran's service-connected disabilities, nor the effective 
date assigned for the TDIU.  The appellant or her 
representative has not identified any other basis for 
granting this claim.  The "enhanced DIC" benefit provided for 
in 38 U.S.C.A. § 1311(a)(2) is only applicable to 
disabilities associated with the veteran's cause of death 
that were rated 100 percent eight years prior to the date of 
death.  The Board notes that even if a favorable cause of 
death determination was/or is made, 38 U.S.C.A. § 1311(a)(2) 
still does not provide a basis to allow the appellant's DIC 
claim.  The veteran was not entitled to receive 100 percent 
compensation until August 27, 1998 (for TDIU), a period of 
less than seven years prior to his death.  As the 100 percent 
rating was in place for a period of less than 10 years prior 
to his death, the requirement for DIC benefits under 
38 U.S.C.A. § 1318 have also not been met.  In essence, the 
facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the claim will be denied because 
of the absence of legal merit. See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Finally, the Board notes that in cases such as this where the 
law is dispositive and there is no additional evidence that 
could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) or the regulations implementing 
it. See VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Entitlement to accrued benefits is denied.

DIC under 38 U.S.C.A. § 1318(b) is denied.


REMAND

The death certificate shows the veteran died in January 2005 
at the age of 57.  His immediate cause of death was 
myocardial infarct due to atherosclerotic heart disease.  
Chronic obstructive pulmonary disease, smoking, and 
hypertension were listed as significant conditions 
contributing to his death, but not resulting in the 
underlying cause.

The appellant is seeking VA benefits based on the veteran's 
death.  Essentially, the appellant and her representative are 
contending that one or more of his service- connected 
disabilities contributed to his death.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disability 
caused his death or substantially or materially contributed 
to it. See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death. See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury and/or 
service-connected disability; and (3) medical nexus evidence 
linking (1) and (2). Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Applying the Hickson analysis outlined above, there is no 
question that element (1), evidence of death, is met. With 
respect to element (2), during his lifetime the veteran was 
service connected for multiple disabilities, including PTSD, 
shell fragment and gunshot wounds to various parts of his 
body, reflex sympathetic dystrophy of the right lower 
extremity, and amputation of the left arm below the elbow.  
So element (2) is met to that extent.

The appellant and her representative requested that the claim 
be remanded for a medical nexus opinion to address any 
potential relationship between the veteran's death and his 
service-connected disabilities (in particular, shrapnel in 
various parts of his body, reflex sympathetic dystrophy of 
the right lower extremity, and PTSD). See appellant's 
statement, dated in January 2005, statement of Accredited 
Representative date in February 2005, and appellant's 
statement in support of claim received in June 2006.  The 
appellant claims that shrapnel eventually became lodged in 
the veteran's heart and caused a heart attack.  The evidence 
shows that multiple metallic foreign bodies have been noted 
on various chest x-rays (See appellant's statement dated in 
January 2005, May 1968 VA chest x-ray noted "probably 
representing a piece of shrapnel" and October 1991 VA chest 
x-rays).  In the alternative, the appellant appears to claim 
that the veteran's service-connected PTSD was related to his 
heart disorder and suggests that it may have caused a stroke.  
The evidence includes an April 2003 statement from Denver VA 
Medical Center psychology center that related cognitive 
defects to cerebrovascular disease.  The Veterans Claims 
Assistance Act (VCAA) and its implementing regulations 
require VA to obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  Here, a VA exam is 
indicated.

It appears that pertinent medical records remain outstanding.  
The veteran was awarded Social Security Administration (SSA) 
disability benefits, however complete medical records 
considered in conjunction with that award have not been 
secured for the record.  Such records may contain information 
pertinent to the veteran's claims, and VA is obliged to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  In a January 2005 statement, the appellant 
claimed that in November 1989, the veteran was treated at a 
VA facility for a heart attack in which she was informed was 
caused by shrapnel that had broken loose and lodged into the 
veteran's heart.  She also claimed that he suffered from 
"stroke activity" while in a VA psychiatric ward.  As VA 
records are constructively of record and may have some 
bearing on the appellant's claim, they must be secured.  

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should be asked to 
identify all sources of treatment the 
veteran received for the conditions that 
caused or contributed to his death 
(listed on his death certificate) and for 
his service-connected disabilities from 
his discharge from service until he died.  
The RO should obtain copies of complete 
treatment records (those not already in 
the claims folder) from all identified 
sources, specifically including any 
treatment associated with the heart 
attack in November 1989 that may have 
implicated was a result of shrapnel 
lodged in the heart, and treatment 
records reflecting "stroke activity" 
while admitted into the psychiatric ward.   

3.  The RO should obtain from SSA 
complete copies of the medical records 
(those not already in the claims folder) 
considered in conjunction with the 
veteran's award of SSA disability 
benefits. 

4.  The RO should arrange for the 
veteran's claims file to be forwarded to 
a specialist in cardiovascular diseases 
for review and medical opinions as to 
whether, at least as likely as not, the 
veteran's service connected PTSD, shell 
fragment and gunshot wounds to various 
parts of his body, reflex sympathetic 
dystrophy of the right lower extremity, 
and/or amputation of the left arm below 
the elbow either (a) caused his death (as 
listed on his death certificate) or (b) 
at least as likely as not otherwise 
contributed to cause, or hastened, the 
veteran's death.  The reviewing physician 
should explain the rationale for all 
opinions given, and should specifically 
comment on any medical evidence that 
indicates that there was shrapnel in the 
chest area.  

5.  After the development ordered above 
is completed, the RO/AMC should clarify 
whether the appellant wishes to 
reschedule a videoconference hearing and 
then should re-adjudicate the claim.  If 
it remains denied, an appropriate 
supplemental SOC should be issued, and 
the appellant and her representative 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


